Citation Nr: 1437432	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  10-40 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iowa City, Iowa


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized emergency medical expenses incurred at St. Francis Regional Medical Center in Grand Island, Nebraska on April 25, 2010.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 decision by the Non-VA Care Office of the Department of Veterans Affairs (VA) Nebraska-Western Iowa Health Care System that denied the Veteran's claim for payment or reimbursement for services provided at St. Francis Medical Center in Grand Island, Nebraska on April 25, 2010. 

The Veteran requested a hearing before the Board, and he was duly scheduled to testify in a hearing at the VA Regional Office (RO) in Lincoln, Nebraska in August 2011.  In July 2011, prior to the scheduled hearing, the Veteran submitted a written statement that he did not wish to present oral contentions or argument and wished his hearing to be cancelled.  His request for hearing is accordingly properly withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

In March 2013 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran received emergency treatment at St. Francis Regional Medical Center in Grand Island, Nebraska on April 25, 2010; this treatment was not in response to a service-connected disability and was not authorized by VA.

2.  The charges associated with the Veteran's unauthorized medical treatment have been paid by the Veteran's commercial health insurance plan, except for patient deductible for which VA is not responsible.



CONCLUSION OF LAW

The requirements for payment of or reimbursement for unauthorized emergency medical expenses incurred at St. Francis Regional Medical Center in Grand Island, Nebraska on April 25, 2010, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant  of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  

There is no indication in the VCAA that Congress intended the Act to revise the unique and specific third-party claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Further, the Board has found that the claim must be denied as a matter of law; when the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

Nonetheless, the Veteran has been afforded due process.  The Veteran was  provided with a VCAA letter in July 2010.  Following the Veteran's Notice of Disagreement (NOD) in July 2010 the AOJ readjudicated the claim in a September 2010 Statement of the Case (SOC) that detailed the reason why his claim was denied.   The Veteran had ample opportunity to respond before the case was certified to the Board for appellate review.  The Veteran has asserted no complaint in regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).
 
The Veteran has been afforded adequate process under 38 U.S.C.A. § 7105 in regard to his appeal.  All relevant records - in this case, the billing records from the providers whose charges VA is being asked to pay - have been obtained.  As noted in the Introduction, the Veteran requested a hearing before the Board but later withdrew his request.  The Board previously remanded the case for additional development (the AOJ was required to obtain additional billing documentation and then to readjudicate the claim under the provisions of the amended regulation), which has been accomplished.  The Veteran has not identified any existing evidence that should be procured before the issue on appeal is adjudicated, and the Board is unaware of any such outstanding evidence.  

For the reasons set forth above, no further notification or assistance is necessary, and the Veteran is not prejudiced by adjudication of his claim at this time.  

Applicable Laws and Regulations

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency" is defined as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment   of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for  use after the emergency condition is stabilized and the patient is discharged) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of failure by the veteran or the provider to comply with the provisions of that health-plan contract; e.g., failure to submit a bill or medical records within specified time limits of failure to exhaust appeals of the denial of payment);

(g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

The criteria above are conjunctive, not disjunctive; accordingly, all eight criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

Effective from February 1, 2010, Congress has significantly amended 38 U.S.C.A. § 1725.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  The amended Regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended Regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).  

Evidence and Analysis

The Veteran has established service connection for bilateral hearing loss and tinnitus.  The Veteran's treatment at St. Francis Hospital is unrelated to those disabilities, so payment or reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728 may not be considered.  

Turning to the question of reimbursement for charges pursuant to the Millennium Bill Act, the service provided appears to have been a qualifying emergency.  The AOJ's denial has rested on a finding that the Veteran had insurance under BlueCross BlueShield, and that payment or reimbursement is accordingly precluded under the provisions of 38 C.F.R. § 17.1002(f).

In his Notice of Disagreement (NOD) the Veteran asserted he called VA and was told by a nurse to go to the nearest hospital, and that VA would cover the charges until his situation resolved.  He also stated his BlueCross BlueShield policy is expensive, requiring him to pay high premiums plus a $10,000.00 annual deductible, and that he does not understand how this constitutes "valid coverage" until such co-pay is reached.

During the course of the appeal the AOJ obtained the billing records from the providers whose charges are on appeal: St. Francis Medical Center, Grand Islands Radiology Associates, Grand Island Imaging Center and Physician Assistance Networks.  Careful review of the explanations of benefits (EOBs) and other billing documents shows that the Veteran's billed charges were not paid by BlueCross BlueShield because the Veteran had not yet satisfied the deductible amount per the preferred provider organization (PPO) network.  Under the amended 38 C.F.R. § 17.1005(e) and (f), VA is legally prohibited from paying or reimbursing such unpaid charges.

The Veteran appears to assert an argument in equity that he should not pay the contractual deductible because the amount is extremely high.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Finally, the Board observes that the Veteran may have thought, in good faith, that the reported "go ahead" of the VA nurse constituted authorization by VA to go to a non-VA provider, but this belief does not show entitlement to the benefit claimed.  In the similar case of Smith v. Derwinski, 2 Vet. App. 378 (1992), the claimant asserted the private medical treatment he obtained was "pre-authorized" because his treating VA physician had told him that arrangements were made for him to be treated at the outside hospital.  However, the Court held that the advice of a doctor to go to a non-VA hospital - even when actually given - was not the specific type of authorization contemplated by the regulation.  Smith, 2 Vet. App. 378-79.

In sum, the Board finds the Veteran's claimed unauthorized emergency medical expenses incurred at St. Francis Regional Medical Center in Grand Island, Nebraska on April 25, 2010, are covered by the Veteran's commercial health insurance plan, except for patient deductible.  Because these charges are excluded under the Millennium Bill Act, the claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Payment of or reimbursement for unauthorized emergency medical expenses incurred at St. Francis Regional Medical Center in Grand Island, Nebraska on April 25, 2010, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


